1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
     DAVID BRYAN TURNER, JR.,                        CASE NO. 19cv268-LAB (BLM)
11
                                      Plaintiff,
12                                                   ORDER CLOSING CASE
                        vs.
13
     COUNTY OF SAN DIEGO, et al.
14
                                  Defendants.
15
16
           On March 5, 2019, this Court screened pro se plaintiff David Turner’s complaint
17
     under 28 U.S.C. § 1915(e) and dismissed it for failure to state a claim. The Court
18
     instructed Turner that if he believed his complaint could be saved by amendment, he
19
     should file an amended complaint no later than March 26, 2019. That date has come and
20
     gone, but Turner has not amended. The clerk is directed to CLOSE this case, and
21
     Turner’s Motion to Proceed IFP is DENIED AS MOOT. Dkt. 2.
22
           IT IS SO ORDERED.
23
     Dated: April 4, 2019
24
                                                   HONORABLE LARRY ALAN BURNS
25                                                 Chief United States District Judge

26
27
28



                                               -1-
